FILED
                                                                                  March 31, 2016
                                                                                     TENNESSEE
                                                                                WORKERS' COMPENSATION
                                                                                   APPEALS BOARD

                                                                                    Time: 12:45 P.M.

              TENNESSEE BUREAU OF WORKERS' COMPENSATION
                 WORKERS' COMPENSATION APPEALS BOARD



Laury Navyac                                 ) Docket No. 2015-06-0677
                                             )
v.                                           )
                                             )   State File No. 60024-2015
Universal Health Services                    )
                                             )
                                             )
Appeal from the Court of Workers'            )
Compensation Claims                          )
Joshua Davis Baker, Judge                    )


        Affirmed in Part, Reversed in Part, and Remanded -March 31, 2016


In this interlocutory appeal, the employee was injured while traveling to a work-related
event at her employer's request. While en route to her destination, the employee made a
brief stop at a fast food restaurant. As she was leaving the restaurant to return to her car,
she slipped in water and fell, fracturing her ankle. The employer initially accepted the
claim as compensable and authorized medical treatment, but later denied the claim.
Following an expedited hearing, the trial court concluded the employee came forward
with sufficient evidence to find she would likely prevail at a hearing on the merits in
proving that the injury occurred in the course and scope of the employment, but
determined there was insufficient evidence that the accident arose primarily out of the
employment. Having carefully reviewed the record, we affirm in part, reverse in part,
and remand the case for any further proceedings that may be necessary.

Judge Timothy W. Conner delivered the opinion of the Appeals Board, in which Judge
Marshall L. Davidson, III, and Judge David F. Hensley joined.

William B. Hicky, Nashville, Tennessee, for the employee-appellant, Laury Navyac

Gregory H. Fuller, Brentwood, Tennessee, for the employer-appellee, Universal Health
Services



                                             1
                               Factual and Procedural Background
                                                         1
       The facts of this case are largely undisputed. Laury Navyac ("Employee"), a
resident of Davidson County, Tennessee, worked as an assistant accounts receivable
manager for Universal Health Services ("Employer"). On July 28, 2015, Employee was
traveling from her home in Davidson County to a client's location in Waverly,
Tennessee, to train the client's personnel on the use of Employer's software. While en
route, Employee stopped at a fast food restaurant to use the restroom facility and
purchase breakfast. As she was exiting the restaurant to return to her car, she slipped on
a wet floor and fell. Although she was not aware of the extent of her injury at the time,
she was subsequently diagnosed with a fractured right ankle. Nevertheless, she was able
to continue her trip and completed the training session.

       Employer initially accepted Employee's claim for workers' compensation benefits
and authorized certain medical treatment. The initial physician, Dr. William Dutton,
referred Employee to an osteopathic physician, Dr. David West, who recommended
surgery. Approximately ten days after the accident, Employer notified Employee that her
claim was denied. Employee was then referred by her primary care physician to Dr.
Daniel Phillips, who performed the surgery on August 17, 2015.

        Employee filed a petition for benefit determination. Following unsuccessful
mediation efforts, a dispute certification notice was issued that identified several disputes,
including: ( l) whether the injury arose primarily out of and in the course and scope of
employment; (2) whether past medical expenses were owed; (3) whether Employee was
entitled to additional medical care; and (4) whether Employee was entitled to past or
future temporary disability benefits.
                                                            2
      Employee filed a request for expedited hearing.           Following an in-person
evidentiary hearing on  January 27, 2016,  the trial court issued an Expedited Hearing
Order Denying Medical Benefits. The trial court reasoned that, although Employee had
proven her injury occurred in the course and scope of employment, she had not come
forward with sufficient evidence to establish that her injury arose primarily out of the
employment. Employee has appealed.




1
 Since neither party chose to file a transcript of the expedited hearing or a statement of the evidence, we
have gleaned the facts from the technical record, exhibits, and the trial court's expedited hearing order.
2
 Employee initially sought a ruling based on a review of the file without an evidentiary hearing. The trial
court conducted an evidentiary hearing, but the record is silent regarding the basis for that decision.



                                                    2
                                          Standard of Review

       The standard of review to be applied by this Board in reviewing a trial court's
decision is statutorily mandated and limited in scope. Specifically, "[t]here shall be a
presumption that the findings and conclusions of the workers' compensation judge are
correct, unless the preponderance of the evidence is otherwise." Tenn. Code Ann. § 50-
6-239(c)(7) (2015). The trial court's decision must be upheld unless the rights of a party
"have been prejudiced because findings, inferences, conclusions, or decisions of a
workers' compensation judge:

         (A)     Violate constitutional or statutory provisions;
         (B)     Exceed the statutory authority of the workers' compensation judge;
         (C)     Do not comply with lawful procedure;
         (D)     Are arbitrary, capricious, characterized by abuse of discretion, or
                 clearly an unwarranted exercise of discretion;
         (E)     Are not supported by evidence that is both substantial and material
                 in the light of the entire record."

Tenn. Code Ann. § 50-6-217(a)(3) (2015). Like other courts applying the standards
embodied in section 50-6-217(a)(3), we will not disturb the decision of the trial court
absent the limited circumstances identified in the statute.

                                                 Analysis

                                       Motion to Dismiss Appeal

       As a preliminary matter, we address a motion filed by Employer to dismiss the
appeal. Employer argues that ''Employee has failed to perfect her appeal" because she
                                                                                     3
djd not file a tran cript of the expedited hearing or a statement of the evidence. While
we agree that a transcript or a statement of the evidence is an important element of a
record on appeal and aids in meaningful appellate review, see, e.g., Quinn v. SMX., No.
2015-06-0025, 2015 TN Wrk. Comp. App. Bd. LEXIS 25, at *7-9 (Tenn. Workers'
Comp. App. Bd. Aug. 20, 2015), we do not agree that the failure to file a transcript or
statement of the evidence is fatal to an appeal of an interlocutory order so as to require its
dismissal. In fact, the pertinent regulations are clear that both the filing of a transcript
and the filing of a statement of the evidence are permissive, not mandatory. Tenn. Comp.

3
  "The parties, having the responsibility of ensuring a complete and accurate record on appeal, may have a
transcript of the proceedings in the Court of Workers' Compensation Claims prepared by a licensed court
reporter. Any such transcript shall be filed with the Clerk of the Court of Workers' Compensation Claims
within ten ( 10) calendar days of the filing of the notice of appeal. Alternatively, the parties may file with
the Clerk of the Court of Workers' Compensation Claims a joint statement of the evidence within ten (10)
calendar days of the filing of the notice of appeal." Appeals Board Prac. & Proc.§ 3.4 (2015).



                                                      3
  R. & Regs. 0800-02-22-.02(2) (2015) expressly states that a party "may have a transcript
  prepared," or "may file a statement of the evidence." (Emphasis added).

         We have observed in previous cases that our ability to conduct meaningful
  appellate review is significantly hindered by the failure of a party to file a transcript of
  the hearing or a statement of the evidence. See, e.g., Hardin v. Dewayne's Quality
  Metals, No. 2015-07-0067, 2015 TN Wrk. Comp. App. Bd. LEXIS 45, at *3-4 (Tenn.
  Workers' Comp. App. Bd. Nov. 18, 2015); Payne v. D and D Electric Co., No. 2014-01-
  0023, 2014 TN Wrk. Comp. App. Bd. LEXIS 6, at *5-7 (Tenn. Workers' Comp. App.
  Bd. Dec. 17, 2014 ). This is especially true in cases where material facts are in dispute or
  where the credibility of one or more parties or witnesses is at issue. However, at this
  point, we will not go so far as to conclude that dismissal of an appeal is required when
  the appellant ch oses not to file (or neglects to file) a transcript of the hearing or a
  statement of the evidence. Instead, and in accordance with established precedent, 4 we
  will presume that the trial court's factual rulings were supported by sufficient evidence
  when no transcript of the hearing or statement of the evidence has been provided. Id.

         Next, Employer argues that Employee's failure to file a transcript of the hearing or
  a statement of the evidence "deprives the Appellee of an evidentiary record to cite in
  support of its position." This argument, too, is without merit. The Appeals Board's
  Practices and Procedures state that any party may choose to file a transcript of the hearing
  or propose a joint statement of the evidence. Appeals Board Prac. & Proc.§ 3.4 (2015).
  If Employer believed a transcript of the hearing or statement of the evidence was needed
- to support its position on appeal, it could have elected to submit either one.

         In the present case, Employee timely filed her notice of appeal and, as a result,
 properly perfected her appeal. 5 We therefore deny Employer's motion to dismiss the
 appeal.

        Before leaving this issue, we note that Employee asserts she cannot afford to file a
 transcript and, therefore, "is compelled to submit this Brief by solely relying on the facts
 determined by the trial court." Employee's assumption that she would have been
 4
  See, e.g., Reid v. Reid, 388 S.W.3d 292, 294 (Tenn. Ct. App. 2012) ("Without a complete record or
 sufficient statement of the evidence from which to determine whether the trial court acted appropriately,
 we must assume the sufficiency of the evidence to support the judgment.") (internal quotation marks
 omitted).
 5
   In its Motion to Dismiss, Employer cites Tenn. Comp. R. & Regs. 0800-02-22-.0l(l)(a) concerning the
 time within which a notice of appeal must be filed as a basis for dismissal of the appeal. Employee's
 notice of appeal was filed on the fifth business day following issuance of the expedited hearing order,
 well within the time limit. Thus, to the extent Employer's motion to dismiss raises the timeliness of the
 notice of appeal as a basis for dismissal, we find the issue to be without merit.




                                                    4
required to incur expense is simply incorrect. As explained above, parties have the
option of filing a transcript of the hearing, or a statement of the evidence, or neither.
Filing a statement of the evidence would have cost Employee nothing.

                                Course and Scope ofEmployment

       Prior to the Workers' Compensation Reform Act of 2013, the workers'
compensation law provided that a compensable work injury must be one "arising out of
and in the course of employment." Tenn. Code Ann. § 50-6-102(12) (2012). This
statutory language persisted for many years and was interpreted by the Tennessee
                                     6
Supreme Court on nwnerous occasions. F r example, in Hubble v. Dyer Nursing Home
188 S.W.3d 525 (Tenn. 2006), the Tennessee Supreme Court explained as follows:

        The phrase "arising out of' refers to cause or origin and "in the course of'
        refers to time, place and circumstances. Hill v. Eagle Bend Mfg., Inc., 942
S.W.2d 483, 487 (Tenn. 1997). An injury arises out of the employment
        when "there is a causal connection between the conditions under which the
        work is required to be performed and the resulting injury." Blankenship [v.
        Am. Ordnance Sys., LLC], 164 S.WJd [350], 354 [(Tenn. 2005)] (citing
        Fritts v. Safety Nat'! Cas. Corp., 163 S.W.3d 673, 678 (Tenn. 2005)). An
        injury occurs in the course of employment if "it takes place within the
        period of the employment, at a place where the employee reasonably may
        be, and while the employee is fulfilling work duties or engaged in doing
        something incidental thereto." Blankenship, 164 S.W.3d at 354 (citation
        omitted).
Id. at 534. Moreover, when discussing the "course of employment" requirement, pre-
reform precedent from the Supreme Court included the word "scope" at times. See, e.g.,
Valencia v. Freeland & Lemm Constr. Co., 108 S.W.3d 239, 241 (Tenn. 2003) ("[T]he
provisions of the workers' compensation statute are the exclusive remedy for employees
to obtain relief from employers for injuries occurring in the course and scope of
employment.") (emphasis added); Orman v. Williams-Sonoma, Inc., 803 S.W.2d 672, 676
(Tenn. 1991) ("Generally, an injury arises out of and in the course and scope of
employment if it has a rational connection to the work and occurs while the employee is
engaged in the duties of his employment.") (emphasis added).




6
 Professor Larson has commented that "[f]ew groups of statutory words in the history of law have had to
bear the weight of such a mountain of interpretation as has been heaped upon this slender foundation."
Lex K. Larson and Arthur Larson, Workers ' Compensation Law: Cases, Materials, and Text § 3.01 (5th
ed. 2014).



                                                  5
            With the passage of the 2013 Reform Act, the general assembly amended the
    definition of the word "injury" to include the requirement that the injury arise "primarily
    out of and in the course and scope of employment." Tenn. Code Ann. § 50-6-102(14)
    (emphasis added). Thus, the question arises whether the addition of the phrase "and
    scope" by the general assembly changed the traditional analysis or merely codified
    language used by the Supreme Court in past cases to explain these concepts.

        Employer argues that the traditional two-prong analysis of "arising out of' and "in
the course of' employment has been expanded to a three-prong test, with the third prong
being "in the scope of' employment. Employer insists that "all three elements must be
satisfied for an employee to have a compensable injury." Employer further argues that
"this Court should presume that the General Assembly purposefully altered the second
half of the definition with the addition of the 'course and scope' language." We
respectfully disagree.

        First, Employer argues that "the term 'scope of employment' has not been defined
under the new workers' compensation statutes." However, the amended statute expressly
states that the phrase "arises primarily out of and in the course and scope of employment"
is satisfied "only if it has been shown by a preponderance of the evidence that the
employment contributed more than fifty percent (50%) in causing the injury, considering
all causes." Tenn. Code Ann. § 50-6-102(14)(B) (2015). Thus, while the legislature did
not specifically define the word "scope," the phrase in which it appears is included in the
definition of "injury" and is explained in subsection 102(14)(B). In our view, the
addition of the words "and scope" more fully explains the "time, place and
circumstances" analysis traditionally employed by courts in considering the "course of
employment" requirement. 7

       Second, most courts have traditionally divided the "work connection" analysis into
two parts, both of which are intended to address the same question: whether the injury
has a rational connection to the employee's work activities. Larson at § 3.01. "[I]t
should never be forgotten that the basic concept of compensation coverage is unitary, not
dual, and is best expressed in the term 'work connection."' Id. In addition, this concept
has been recognized by the Tennessee Supreme Court. In Hubble, for example, the Court
explained that "both elements exist to ensure a work connection to the injury for which
the employee seeks benefits." Hubble, 188 S.W.3d at 533.

      Finally, by more fully explaining the meaning of the entire phrase "arising
primarily out of and in the course and scope of employment" in subsection 102(14)(B),

7
 The Tennessee Court of Appeals analyzed the meaning of "scope of employment" in Holder v. Shelby
County, No. W2014-01910-COA-R3-CV, 2015 Tenn. App. LEXIS 228, at *17-19 (Tenn. Ct. App. Apr.
21, 2015).



                                                 6
the general assembly adopted the same "unitary" philosophy expressed by both the
Tennessee Supreme Court in Hubble and Professor Larson in his treatise, indicating its
intent to focus the analysis on whether an employee's work activities more likely than not
caused the accident. Therefore, we find that while a trial court can consider the meaning
and impact of each term in the definition of "injury" in any given case, the legislature has
mandated that the phrase "arises primarily out of and in the course and scope of
employment" is satisfied if the trial court determines that "it has been shown by a
preponderance of the evidence that the employment contributed more than fifty percent
(50%) in causing the injury, considering all causes." Tenn. Code Ann. § 50-6-
102(14)(B). The three-pronged test suggested by Employer adds an element of rigidity
that is simply not supported by the plain language of the statute.

         In the present case, the trial court concluded that Employee was engaged in a
"special errand" on behalf of Employer at the time of her fall and, therefore, her accident
occurred in the course of her employment. See Hubble, 188 S.W.3d at 534. The trial
court further determined that her "brief deviation" from her route to use restroom
facilities and purchase food "did not remove her from the course of her employment."
Finally, the trial court concluded that Employee's brief stop was within the scope of her
employment, since restroom breaks are an integral part of work and it was foreseeable on
the part of Employer that Employee would take such breaks while performing her work
duties. In our view, each of these determinations supports a finding that the employment
contributed more than fifty percent in causing Employee's injury, considering all causes.
Thus, we affirm this aspect of the trial court's decision.

                                Arising Out ofEmployment

         While we agree with the trial court's determination regarding the course and scope
of employment, we respectfully disagree with its conclusion that Employee failed to
come forward with sufficient evidence from which it could determine she is likely to
prevail at a hearing on the merits with respect to whether her injury arose primarily out of
her employment. The trial court reasoned that "although her stop ... occurred within the
course and scope of her employment, it was the wet . . . floor, rather than her mere
presence in the restaurant, that contributed more than fifty percent in causing her to slip
and fall." The trial court's conclusion presupposes that a third party's negligence or fault
in causing an employee's injury can insulate an employer from workers' compensation
liability. Such an interpretation is contrary to the plain language of the statute and a long
line of cases.

       In Tapp v. Tapp, 236 S.W.2d 977 (Tenn. 1951), the employee was involved in a
motor vehicle accident that occurred in the course of employment. Id. at 978. The
disputed issue was whether the accident arose out of employment. Id. In discussing the
"arising out of' requirement, the Supreme Court explained, "[i]t cannot be denied that the
burden rests upon the employee to show a causal connection between his injury and his


                                             7
employment. But by 'causal connection' is meant not proximate cause as used in the law
of negligence, but cause in the sense that the accident had its origin in the hazards to
which the employment exposed the employee while doing his work." Id. at 979 (emphasis
added). See also Tindallv. Waring ParkAss'n, 725 S.W.2d 935, 937 (Tenn. 1987).

      Moreover, the general assembly long ago addressed this concept in Tennessee
Code Annotated section 50-6-112, which states as follows:

        When the injury or death for which compensation is payable under this
        chapter was caused under circumstances creating a legal liability against
        some person other than the employer to pay damages, the injured worker
        ... shall have the right to take compensation under this chapter, and the
        injured worker ... may pursue the injured worker's ... remedy by proper
        action in a court of competent jurisdiction against the other person.
                                                             8
Tenn. Code Ann. § 50-6-112(a) (2015) (emphasis added). Thus, in evaluating whether
an injured worker's accident arose out of employment, the critical question is not whether
a third party's fault or negligence "caused" the injury as that term is applied in a tort
setting, but whether the employment more likely than not caused the accident in the sense
that the accident had its origin in hazards to which the employee was exposed by reason
of the employment. Such an analysis, when coupled with the "course and scope" analysis
discussed above, is a necessary element in deciding whether the employment contributed
more than fifty percent in causing the injury, considering all causes.

        In the present case, the proof was unrefuted that Employee was compensated by
Employer for her travel time and was traveling at Employer's request when she was
injured. See Hubble, 188 S.W.3d at 534-35. Moreover, Employee submitted medical
evidence indicating her ankle injury was caused by her fall at the restaurant in the form of
Dr. Dutton's July 30, 2015 report and Dr. Phillips' August 12, 2015 report. Thus,
contrary to the trial court's determination, we find there was sufficient proof that
Employee's injury arose primarily from a hazard to which she was exposed as a direct
result of her employment. Therefore, when considering the totality of the record, we find
the preponderance of the evidence supports a conclusion that Employee is likely to
prevail at a hearing on the merits in proving that her employment contributed more than
fifty percent in causing her injury, considering all causes.




8
 The statute establishes the employer's right to a subrogation lien or credit against an employee's net
recovery in a tort suit to prevent a double recovery. See Tenn. Code Ann.§ 50-6-112(c) (2015).



                                                  8
                                       Conclusion

      For the foregoing reasons, we affirm the decision of the trial court with respect to
its determination that Employee's injury occurred in the course and scope of
employment. We reverse the decision of the trial court to the extent the court found
Employee was unlikely to prove at a hearing on the merits that her injury arose primarily
out of the employment. The case is remanded to the trial court for any further
proceedings as may be necessary.



                                                           . Conner, Judge
                                                          Compensation Appeals Board




                                           9
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Laury Navyac                                             )   Docket No. 2015-06-0677
                                                         )
v.                                                       )
                                                         )    State File No. 60024-2015
Universal Health Services                                )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 31st day of March, 2016.
 Name                    Certified   First Class   Via   Fax       Via     Email Address
                         Mail        Mail          Fax   Number    Email

 William B. Hicky                                                     X    will@hickylaw.com
 Gregory H. Fuller                                                    X    ghfuller@mijs.com
 Joshua Davis Baker,                                                  X    Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                  X    Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                  X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov